Citation Nr: 0902786	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-12 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri 


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for chronic renal insufficiency due to 
treatment at a VA facility.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current chronic renal 
insufficiency is secondary to long-standing use of pain 
medications he was prescribed after injury in a motor vehicle 
accident in 2001.  The Board determines that a remand is 
required to allow for further development of the record prior 
to appellate adjudication.

Two opinions are of record as to the etiology of the 
veteran's kidney disease.  In October 2005, one of the 
veteran's nephrologists opined that the veteran's chronic 
kidney disease was most likely secondary to chronic analgesic 
use, possibly due to hypertensive nephrosclerosis, and 
unlikely secondary to diabetes mellitus.  In contrast, a 
September 2006 VA examiner opined that the veteran's kidney 
disease is less likely due to his pain medication and more 
likely due to his longstanding diabetes mellitus and 
hypertension.  However, the examiner also stated that it is 
possible that the veteran's long-term use of opioid 
analgesics played a secondary role in aggravating preexisting 
renal dysfunction.  

The initial question in a § 1151 claim is whether the veteran 
has an additional disability.  Thus, the Board determines 
that a remand is required so that a more clear opinion may be 
obtained as to whether the veteran has an additional renal 
disability due directly to his analgesic use or an additional 
disability due to an increase in severity of an existing 
disability, i.e., more severe kidney disease, as a result of 
analgesic use. 

Additionally, a component of a claim under § 1151 is whether 
the additional disability was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
treatment, or that the proximate cause of the additional 
disability was an event that was not reasonably foreseeable.  
Thus, an opinion is also required that addresses this 
question.

Moreover, the VA examiner discusses findings in remote VA 
treatment records dated in January 2002.  With the exception 
of pharmaceutical logs, the most recent VA treatment record 
in the claims file is dated in March 2002.  This treatment 
occurred at the Tampa VA Medical Center (VAMC).  Accordingly, 
a remand is required so that outstanding, relevant treatment 
records can be obtained from the Tampa VAMC.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file)

Further, the Board notes that the VA examiner refers to a 
history of diabetes mellitus from 1994 and hypertension from 
2001; however, treatment records relevant to these diagnoses 
are not in the claims file.  The Board also sees that the 
veteran has identified treatment at the Hampton VAMC.  
Additionally, the record reflects that, since service, the 
veteran has resided in several states, to include Maine, 
Minnesota, Missouri, and Florida.  Thus, the veteran should 
be requested to identify the locations of all records 
relevant to his diabetes mellitus, hypertension, and chronic 
renal insufficiency, both VA and private, and to submit an 
authorization to release those records if necessary. 

Therefore, the case is REMANDED for the following action:

1.	Request that the veteran identify all 
treatment records relevant to his 
diabetes mellitus, hypertension, and 
chronic renal insufficiency, both VA 
and private, that are not already of 
record and to submit a VA Form 21-4142, 
Authorization and Consent to Release 
Information to VA, as necessary.  

2.	Obtain all outstanding, relevant 
treatment records dated from January 
1994 onward from the Hampton and Tampa 
VAMCs, and any other VA or private 
facilities identified by the veteran in 
response to the above, to include Tampa 
VAMC records from January 2002 to March 
2002.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

3.	Once any additional treatment records 
have been added to the claims file, 
request another VA opinion.  The claims 
file, to include a copy of this remand, 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  The 
examiner should then respond to the 
following:

a)	Is it at least as likely as not 
(50 percent probability or 
greater) that the veteran 
developed chronic renal 
insufficiency as a direct result 
of pain medication prescribed by 
VA?

b)	If the answer to 1) is negative, 
is it at least as likely as not 
(50 percent probability or 
greater) that the veteran's 
chronic renal insufficiency 
underwent a permanent increase in 
severity due to the pain 
medication he was prescribed by 
VA?

c)	Regardless of whether the examiner 
finds that an additional 
disability of chronic renal 
insufficiency exists due to the 
prescribed pain medication, he or 
she must identify the medication 
prescribed to the veteran for pain 
and:

i.	Discuss whether, in 
prescribing the pain 
medication (including type, 
dosage, length of time 
prescribed, etc.), it is at 
least as likely as not (50 
percent probability or 
greater) that VA failed to 
exercise the degree of care 
that would be expected of a 
reasonable health care 
provider or that VA furnished 
such care without the 
veteran's informed consent.

ii.	Discuss whether it is at 
least as likely as not (50 
percent probability or 
greater) that any additional 
chronic renal insufficiency 
due to VA prescribed pain 
medication was an event that 
was not reasonably 
foreseeable. 

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
claim should be readjudicated, to 
include all evidence received since the 
March 2007 statement of the case.  The 
veteran and his representative should 
then be issued a statement of the case.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




